Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20, in the reply filed on November 30, 2020 is acknowledged.
Response to Amendment
	Claims 10-29 are pending. Claims 1-9 have been canceled. Claims 19-20 have been amended. Claims 21-29 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claims 25-26 recite “wherein the inner portion of the second cross-sectional area is wider than the inner portion of the third cross-sectional area such that the unsintered interior portion of the second layer is wider than the unsintered interior portion of the third layer.” The term “wider” does not appear in the specification. The term wider denotes differences between cross-sections that have not been disclosed by the Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lopez (US 2018/0299359).

Regarding claim 11, Lopez discloses wherein sintering the first fully contained perimeter of the first layer of powder further comprises sintering the sintered exterior portion (sintered base of metal powder sample capsule 150, [0030], [0036], Figs. 4-17), wherein sintering the second fully contained perimeter of the second layer of powder further comprises sintering the sintered exterior portion (sintered exterior of at least one layer of the sidewall of metal powder 
Regarding claim 12, Lopez discloses wherein sintering the second fully contained perimeter further comprises forming a shoulder (portion of metal powder sample capsule 150 where sidewall changes direction constitutes a shoulder, [0030], [0036], Figs. 4-17).  
Regarding claim 13, Lopez discloses, wherein sintering the third fully contained perimeter comprising forming a removable cap (removable cap 160, [0036], Figs. 4-17).  
Regarding claim 14, Lopez discloses wherein forming the removable cap further comprises defining a portion of the interior portion (defining interpreted as partially enclosing the interior portion, [0036], Figs. 5-17).  
Regarding claim 15, Lopez discloses wherein sintering the first layer of powder, the second layer of powder, and the third layer of powder further comprises a laser sintering process ([0030]).  
Regarding claim 16, Lopez discloses three-dimensionally printing an identifying element on a surface of the sintered exterior (labeling during AM, [0038]).  
Regarding claim 17, Lopez discloses three-dimensionally printing a separate object other than the powder capsule formed from the first powder supply (production parts 102, [0035]).  
Regarding claim 18, Lopez discloses a method of three-dimensionally printing a capsule from a first powder supply (powder sample capsule 20, [0003]; test feature, [0005] [0029]), the method comprising:(a) depositing a first amount of powder from the first powder supply; (b) 
Regarding claim 19, Lopez discloses sintering a cap on top of the sintered top (removable cap 160, [0036], Figs. 4-17).  
Regarding claim 20, Lopez discloses wherein the sintered side wall has a frusto-conical shape (first tapered end 166, [0037], Figs. 4-8).  
Regarding claim 21, Lopez discloses a method of three-dimensionally printing a powder capsule from a powder supply (powder sample capsule 20, [0003]; test feature, [0005] [0029]), the method comprising: (a) depositing a first layer of powder from the powder supply onto a base plate via a printer (thin layer of raw material 114 of first layer, [0032], Figs. 4-5), wherein the first layer has a first cross-sectional area; (b) traversing the printer across the first cross-sectional area of the first layer (laser passes over surface for each layer, these are conventional steps for additive manufacturing, [0032]), wherein traversing the printer across the first cross-sectional area of the first layer includes sintering the first layer of powder across an entirety of 
Regarding claim 22, Lopez discloses (a) after traversing the printer across the inner portion of the second cross- sectional area, traversing the printer across a second end of the outer portion of the second cross-sectional area, wherein the first and second ends are laterally opposed from each other relative to the inner portion of the second cross-sectional area (laser 
Regarding claim 23, Lopez discloses wherein traversing the printer across the second cross-sectional area of the second layer further includes: (a) while traversing the printer across the first end of the outer portion of the second cross-sectional area, maintaining a sintering element of the printer in an activated state; (b) after traversing the printer across the first end of the outer portion of the second cross-sectional area, transitioning the sintering element to a deactivated state; and (c) while traversing the printer across the inner portion, maintaining the sintering element in the deactivated state (laser passes over surface for each layer and selectively sinters edges of metal powder sample capsule, stopping sintering in the middle, [0032] [0037]).  
Regarding claim 24, Lopez discloses (a) depositing a third layer of powder from the powder supply onto the sintered side wall and the unsintered interior portion of the second layer via the printer, wherein the third layer has a third cross-sectional area; and (b) traversing the printer across the third cross-sectional area of the third layer, wherein traversing the printer across the third cross-sectional area of the third layer includes: (i) traversing the printer across an outer portion of the third cross- sectional area; (ii) while traversing the printer across the outer portion of the third cross-sectional area, sintering the third layer of powder to form a second sintered side wall portion connected with the first sintered side wall portion; (iii) after 
Regarding claim 25, Lopez discloses wherein the inner portion of the second cross- sectional area is wider than the inner portion of the third cross-sectional area such that the unsintered interior portion of the second layer is wider than the unsintered interior portion of the third layer (with second and third layers both in first tapered end 166, unsintered interior portion of the second layer is wider than the unsintered portion of the third layer, [0037], Fig. 6).  
Regarding claim 26, Lopez discloses wherein the second cross-sectional area is equal to or greater than the third cross-sectional area  (with second and third layers both in first tapered end 166, the second cross-sectional area is greater than the third cross-sectional area, [0037], Fig. 6).  
Regarding claim 28, Lopez discloses wherein traversing the printer across the second cross-sectional area of the second layer is performed while maintaining the printer at a constant height relative to the base plate (vertical movement for each successive layer, but as is conventional, constant height during printing of a single layer, [0032]).  

10-19, 21-24, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liebl (EP 2875933).
Regarding claim 10, Liebl discloses a method of three-dimensionally printing a powder capsule from a first powder supply (documentation body in the form of a vessel, [0009-11]), wherein the powder capsule comprises (a) a sintered exterior formed of unitary construction, wherein the sintered exterior defines an interior portion ([0011]); and (b) an unsintered powder housed within the interior portion of the sintered exterior such that the unsintered powder is fully encapsulated by the sintered exterior ([0011]); the method comprising: (a) depositing a first layer of powder; (b) sintering a first fully contained perimeter of the first layer of powder, as well as an entire interior of the first fully contained perimeter of the first layer of powder; (c) depositing a second layer of powder; (d) sintering a second fully contained perimeter of the second layer of powder without sintering at least a portion of the powder located within the second fully contained perimeter; (e) depositing a third layer of powder; and (f) sintering a third fully contained perimeter of the third layer of powder, as well as an entire interior of the third fully contained perimeter of the third layer of powder (additive manufacturing process depositing and sintering metal powder layers of vessel, [0011]).  
Regarding claim 11, Liebl discloses wherein sintering the first fully contained perimeter of the first layer of powder further comprises sintering the sintered exterior portion, wherein sintering the second fully contained perimeter of the second layer of powder further comprises sintering the sintered exterior portion, wherein sintering the third fully contained perimeter of the third layer of powder further comprises sintering the sintered exterior portion (document 
Regarding claim 12, Liebl discloses wherein sintering the second fully contained perimeter further comprises forming a shoulder (portion of document body 20 constitutes a shoulder at meeting point of side wall 22 and base 21 or cover 24, [0011], [0019-21], Figs. 1-3).  
Regarding claim 13, Liebl discloses, wherein sintering the third fully contained perimeter comprising forming a removable cap (destructible cover 24 is removable, [0021]).  
Regarding claim 14, Liebl discloses wherein forming the removable cap further comprises defining a portion of the interior portion (defining interpreted as partially enclosing the interior portion, true of cover 24 enclosing interior of document body 20, [0021], Fig. 3).  
Regarding claim 15, Liebl discloses wherein sintering the first layer of powder, the second layer of powder, and the third layer of powder further comprises a laser sintering process (sintering of base 21 and cover 24, [0011], [0019-21], Figs. 1-3).  
Regarding claim 16, Liebl discloses three-dimensionally printing an identifying element on a surface of the sintered exterior ([0012]).  
Regarding claim 17, Liebl discloses three-dimensionally printing a separate object other than the powder capsule formed from the first powder supply (parallel to printing of component 3, [0019]).  
Regarding claim 18, Liebl discloses a method of three-dimensionally printing a capsule from a first powder supply (documentation body in the form of a vessel, [0009-11]), the method comprising:(a) depositing a first amount of powder from the first powder supply; (b) sintering the first amount of powder to form a sintered base; (c) depositing a second amount of 
Regarding claim 19, Liebl discloses sintering a cap on top of the sintered top (cover 24, [0011], [0019-21], Figs. 1-3).  
Regarding claim 21, Liebl discloses a method of three-dimensionally printing a powder capsule from a powder supply (documentation body in the form of a vessel, [0009-11]), the method comprising: (a) depositing a first layer of powder from the powder supply onto a base plate via a printer, wherein the first layer has a first cross-sectional area; (b) traversing the printer across the first cross-sectional area of the first layer, wherein traversing the printer across the first cross-sectional area of the first layer includes sintering the first layer of powder across an entirety of the first cross-sectional area to form a sintered base on the base plate; (c) depositing a second layer of powder from the powder supply onto the sintered base via the printer, wherein the second layer has a second cross- sectional area; and (d) traversing the printer across the second cross-sectional area of the second layer, wherein traversing the printer across the second cross-sectional area of the second layer includes: (i) traversing the printer across a first end of an outer portion of the second cross-sectional area; (ii) while 
Regarding claim 22, Liebl discloses (a) after traversing the printer across the inner portion of the second cross- sectional area, traversing the printer across a second end of the outer portion of the second cross-sectional area, wherein the first and second ends are laterally opposed from each other relative to the inner portion of the second cross-sectional area; and (b) while traversing the printer across the second end of the outer portion of the second cross-sectional area, resuming sintering the second layer of powder (movement of laser beam 13 over powder bed 12 and selective operation in printing document body 20 with base 21, side wall 22 surrounding powder material 23 and cover 24 constitutes the recited steps, [0011], [0019-21], Figs. 1-3).  
Regarding claim 23, Liebl discloses wherein traversing the printer across the second cross-sectional area of the second layer further includes: (a) while traversing the printer across the first end of the outer portion of the second cross-sectional area, maintaining a sintering element of the printer in an activated state; (b) after traversing the printer across the first end 
Regarding claim 24, Liebl discloses (a) depositing a third layer of powder from the powder supply onto the sintered side wall and the unsintered interior portion of the second layer via the printer, wherein the third layer has a third cross-sectional area; and (b) traversing the printer across the third cross-sectional area of the third layer, wherein traversing the printer across the third cross-sectional area of the third layer includes: (i) traversing the printer across an outer portion of the third cross- sectional area; (ii) while traversing the printer across the outer portion of the third cross-sectional area, sintering the third layer of powder to form a second sintered side wall portion connected with the first sintered side wall portion; (iii) after traversing the printer across the outer portion of the third cross-sectional area, arresting sintering the third layer of powder; and (iv) after arresting sintering the third layer of powder, traversing the printer across an inner portion of the third cross-sectional area without sintering the third layer of powder to maintain an unsintered interior portion of the third layer (movement of laser beam 13 over powder bed 12 and selective operation in printing document body 20 with base 21, side wall 22 surrounding powder material 23 and cover 24 constitutes the recited steps, [0011], [0019-21], Figs. 1-3).  

Regarding claim 28, Liebl discloses wherein traversing the printer across the second cross-sectional area of the second layer is performed while maintaining the printer at a constant height relative to the base plate (production in layers results in constant height for a given layer plane, [0005] [0015]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2018/0299359) as applied to claim 21 above, and further in view of Andersen (US 2018/0298215).
Regarding claim 29, Lopez teaches three-dimensionally printing production parts 102 from the powder supply via the printer on the base plate while three-dimensionally printing the powder capsule ([0035]). Lopez teaches a method substantially as claimed. Lopez does not disclose wherein production parts 102 are at least one of a surgical instrument, a surgical tool, or a medical implant.
However, in the same field of endeavor of selective laser sintering with metal powder, Andersen teaches three-dimensionally printing a medical implant from the powder supply via the printer on the base plate [0136-37].
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebl (EP2875933) as applied to claim 21 above, and further in view of Andersen (US 2018/0298215).
Regarding claim 29, Liebl teaches three-dimensionally printing components 3 from the powder supply via the printer on the base plate while three-dimensionally printing the powder capsule ([0019]). Lopez teaches a method substantially as claimed. Lopez does not disclose wherein components 3 are at least one of a surgical instrument, a surgical tool, or a medical implant.
However, in the same field of endeavor of selective laser sintering with metal powder, Andersen teaches three-dimensionally printing a medical implant from the powder supply via the printer on the base plate ([0136-37]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified components 3 of Liebl to be a medical implant as taught by [0136-37] of Andersen because [0137] of Andersen teaches printing medical implants as a substitute use of SLA with metal powder to aircraft components which are taught by [0006] of Liebl.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lopez (US 10,401,267) teaches subject matter similar to Lopez (US 2018/0299359), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774